EXHIBIT 10.19

 

AMENDMENT NO. 3

 

AMENDMENT NO. 3, dated as of November 12, 2003 (this “Amendment No. 3”), to the
Credit Agreement, dated as of March 14, 2003, among Moore Holdings U.S.A. Inc.,
as the borrower (the “Borrower”), Moore Wallace Incorporated (formerly known as
Moore Corporation Limited), as Canadian Parent (the “Canadian Parent”), the
Lenders from time to time party thereto, Bank One, NA, Fleet National Bank and
The Bank of Nova Scotia, as Co-Documentation Agents, Citicorp North America,
Inc., as Administrative Agent (the “Administrative Agent”), and Deutsche Bank
Securities Inc., as Syndication Agent (as amended, supplemented, amended and
restated or otherwise modified prior to the date hereof, the “Credit
Agreement”), is among the Borrower, the Canadian Parent, the Lenders listed on
the signature pages hereto, the Administrative Agent and the Additional B2 Term
Loan Lenders (as defined below) listed on the signature pages hereto.
Capitalized terms used and not otherwise defined therein shall have the meanings
assigned to them in the Credit Agreement (as amended hereby).

 

WHEREAS, the Borrower desires to create a new class of B2 Term Loans under the
Credit Agreement (the “B2 Term Loans”) having identical terms with, having the
same rights and obligations under the Credit Documents as, and in the same
aggregate principal amount as, the B1 Term Loans, as set forth in the Credit
Documents, except as such terms are amended hereby;

 

WHEREAS, each B1 Term Loan Lender who executes and delivers this Amendment No. 3
shall be deemed, upon the Amendment Effective Date (as defined below), to have
exchanged its B1 Term Loans (which B1 Term Loans shall thereafter be deemed
repaid) for a B2 Term Loan Commitment (a “B2 Term Loan Commitment”) and B2 Term
Loans in the same aggregate principal amount as such Lender’s B1 Term Loans, and
such Lender shall thereafter become a B2 Term Loan Lender (each, a “B2 Term Loan
Lender”);

 

WHEREAS, each Person who executes and delivers this Amendment No. 3 as an
Additional B2 Term Loan Lender (each, an “Additional B2 Term Loan Lender”) will
make B2 Term Loans on the Amendment Effective Date (each, an “Additional B2 Term
Loan”) to the Borrower, the proceeds of which will be used by the Borrower to
repay in full the outstanding principal amount of B1 Term Loans of B1 Term Loan
Lenders who do not execute and deliver this Amendment No. 3;

 

WHEREAS, the Borrower shall pay to each B1 Term Loan Lender all accrued and
unpaid interest on its B1 Term Loans to the date of effectiveness of this
Amendment No. 3 on such date of effectiveness;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.    Amendments.

 

(a) Sections 1.08 (a) and (b) of the Credit Agreement are hereby amended by
adding to the end of such sections a sentence as follows:

 

“The Applicable Margin in effect with respect to each outstanding loan shall be
adjusted from time to time in accordance with the definition of “Applicable
Margin.”

 

(b) Section 4.02 of the Credit Agreement is hereby amended by deleting paragraph
(l) and replacing it with new paragraph (l) as follows:

 

“(l) Notwithstanding anything contained in Section 4.01 or in this Section 4.02
to the contrary, 100% of the proceeds of all B2 Term Loans shall be used to
repay B1 Term Loans.”

 

(c) Section 8 of the Credit Agreement is hereby amended by deleting Section 8.22
and replacing it with a new Section 8.22 as follows:

 

“Section 8.22. B2 Term Loan Proceeds. The Canadian Parent and the Borrower
further covenant and agree that the proceeds of all B2 Term Loans will be used
to refinance the existing B1 Term Loans.”

 

(d) Section 11.01 of the Credit Agreement is hereby amended by deleting the
definition of “Applicable Margin” and replacing it with the paragraphs set forth
below. All references to “Applicable Margin” in the Credit Agreement shall
hereafter be deemed to refer to the definition as amended hereby.

 

““Applicable Margin” shall mean a percentage equal to (i) initially, in the case
of B2 Term Loans maintained as (x) Base Rate Loans, 1.00% and (y) Eurodollar
Loans, 2.00%, (ii) initially in the case of Revolving Loans maintained as (x)
Base Rate Loans, 1.50% and (y) Eurodollar Loans, 2.50% and (iii) initially in
the case of Swingline Loans, 1.50%.”

 

Notwithstanding the foregoing, from and after each day of delivery of any
certificate delivered in accordance with the following sentence indicating an
entitlement to a different margin than that described in the immediately
preceding

 

 

 

-2-



--------------------------------------------------------------------------------

sentence (each, a “Start Date”) to and including the applicable End Date
described below, the Applicable Margin shall be that set forth below opposite
the Total Leverage Ratio indicated to have been achieved in any certificate
delivered in accordance with the following sentence:

 

 

Total Leverage Ratio

--------------------------------------------------------------------------------

 

Applicable Margin

for B2 Term Loans
Maintained as
Base Rate Loans

--------------------------------------------------------------------------------

 

Applicable Margin

for B2 Term Loans
Maintained as
Eurodollar Loans

--------------------------------------------------------------------------------

 

Applicable Margin

for Revolving Loans
Maintained as Base
Rate Loans and
Swingline Loans

--------------------------------------------------------------------------------

  Applicable Margin for
Revolving Loans
Maintained as
Eurodollar Loans


--------------------------------------------------------------------------------

Greater than 3:00:1.00

  1.50%   2.50%   1.50%   2.50%

Greater than 2.50:1.00 but less than or equal to 3:00: 1.00

  1.00%   2.00%   1.50%   2.50%

Greater than 2.00:1.00 but less than or equal to 2.50:1.00

  1.00%   2.00%   1.25%   2.25%

Greater than 1.50:1.00 but less than or equal to 2.00:1.00

  1.00%   2.00%   1.00%   2.00%

Less than or equal to 1.50:1.00

  1.00%   2.00%   0.75%   1.75%

 

The Total Leverage Ratio shall be determined based on the delivery of a
certificate of the Canadian Parent by an Authorized Representative of the
Canadian Parent to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 45 days of the last day of any
fiscal quarter of the Canadian Parent (or 90 days in the case of the fourth
fiscal quarter of the Canadian Parent), which certificate shall set forth the
calculation of the Total Leverage Ratio as at the last day of the Test Period
ended immediately

 

 

-3-



--------------------------------------------------------------------------------

prior to the relevant Start Date and the Applicable Margins in respect of B2
Term Loans, Revolving Loans and Swingline Loans which shall be thereafter
applicable (until same is changed or ceases to apply in accordance with the
following sentences); provided that at the time of the consummation of (x) any
Permitted Acquisition (including at the time of each step thereof in the case of
a Two-Step Permitted Acquisition) pursuant to which the Aggregate Consideration
to be paid by the Canadian Parent and its Subsidiaries in respect of such
Permitted Acquisition equals or exceeds $50,000,000, (y) any issuance of
Indebtedness generating gross cash proceeds equal to or greater than $50,000,000
or (z) any issuance of Qualified Preferred Stock the aggregate liquidation
preference of which equals or exceeds $50,000,000, an Authorized Representative
of the Canadian Parent shall deliver to the Administrative Agent a certificate
setting forth the calculation of the Total Leverage Ratio on a Pro Forma basis
as of the last day of the last Calculation Period ended prior to the date on
which such Permitted Acquisition is consummated or such Indebtedness or
Qualified Preferred Stock is incurred or issued for which financial statements
have been made available (or were required to be made available) pursuant to
Section 8.01(b) or (c), as the case may be, and the date of such consummation
shall be deemed to be a Start Date and the Applicable Margin in respect of B2
Term Loans, Revolving Loans and Swingline Loans which shall be thereafter
applicable (until same is changed or ceases to apply in accordance with the
following sentences) shall be based upon the Total Leverage Ratio as so
calculated.

 

The Applicable Margin so determined shall apply, except as set forth in the
succeeding sentence, from the Start Date to the earlier of (x) the date on which
the next certificate is delivered to the Administrative Agent, (y) the date on
which the next Permitted Acquisition (or next step of a Two-Step Permitted
Acquisition) is consummated or Indebtedness or Qualified Preferred Stock as
described above is incurred or issued or (z) the date which is 45 days following
the last day of the Test Period (of 90 days in the case of a Test Period ending
on the last day of the fourth fiscal quarter of the Canadian Parent) in which
the previous Start Date occurred (the “End Date”), at which time, if no
certificate has been delivered to the Administrative Agent, the Applicable
Margin in respect of B2 Term Loans, Revolving Loans and Swingline Loans shall be
those described opposite the Total Leverage Ratio of “Greater than 3.00:1.00”
above.

 

Notwithstanding anything to the contrary contained above in this definition, (x)
the Applicable Margins in respect of B2 Term Loans, Revolving Loans and
Swingline Loans shall be those set forth opposite the Total Leverage Ratio of
“Greater than 3.00:1.00” above at all times during which there shall exist any
Default or Event of Default and (y) for the period from the Escrow Deposit

 

 

-4-



--------------------------------------------------------------------------------

Date to the date of delivery of the certificate and financial statements
referred to above in this definition in respect of the end of the fiscal quarter
ending December 31, 2003, the Applicable Margins in respect of B2 Term Loans,
Revolving Loans and Swingline Loans shall be as set forth in the first sentence
of this definition.”

 

Section 2.     Definitions. As used in this Amendment No. 3, the following terms
have the meanings specified below:

 

“Additional B2 Term Loan Commitment” means, with respect to an Additional B2
Term Loan Lender, the commitment of such Additional B2 Term Loan Lender to make
Additional B2 Term Loans on the Amendment Effective Date, in an amount in
Dollars set forth next to the signature of such Additional B2 Term Loan Lender
on this Amendment No. 3. The aggregate amount of the Additional B2 Term Loan
Commitments shall equal the outstanding principal amount of B1 Term Loans of B1
Term Loan Lenders that do not execute and deliver this Amendment No. 3 on or
prior to the Amendment Effective Date.

 

“Additional B2 Term Loan Lender” means a Person with an Additional B2 Term Loan
Commitment to make Additional B2 Term Loans to the Borrower on the Amendment
Effective Date.

 

“Additional B2 Term Loan” means a term loan or term loans in Dollars made
pursuant to Section 3(b) of this Amendment No. 3 on the Amendment Effective
Date.

 

“Amendment Effective Date” means the date on which all conditions precedent set
forth in Section 5 of this Amendment No. 3 are satisfied.

 

“B2 Term Loan Commitment” means, with respect to a B1 Term Loan Lender, the
agreement of such B1 Term Loan Lender to exchange its B1 Term Loans for an equal
aggregate principal amount of B2 Term Loans on the Amendment Effective Date, as
evidenced by such B1 Term Loan Lender executing and delivering this Amendment
No. 3.

 

“B2 Term Loan Lender” means, collectively, (i) each B1 Term Loan Lender that
executes and delivers this Amendment No. 3 on or prior to the Amendment
Effective Date and (ii) each Additional B2 Term Loan Lender.

 

“B2 Term Loan” means a term loan or term loans in Dollars made pursuant to
Section 3(a) or (b) of this Amendment No. 3 on the Amendment Effective Date.

 

Section 3.    B2 Term Loans.

 

(a) Subject to the terms and conditions hereof, each B1 Term Loan Lender who
delivers in connection herewith a B2 Term Loan Commitment severally agrees to
exchange

 

 

 

-5-



--------------------------------------------------------------------------------

its B1 Term Loans for a like principal amount in Dollars of B2 Term Loans on the
Amendment Effective Date and from and after the Amendment Effective Date such B1
Term Loans shall be deemed repaid.

 

(b) Subject to the terms and conditions hereof, each Additional B1 Term Loan
Lender severally agrees to make Additional B2 Term Loans in Dollars to the
Borrower on the Amendment Effective Date in a principal amount equal to its B2
Term Loan Commitment on the Amendment Effective Date. The Borrower shall prepay
all B1 Term Loans of B1 Term Loan Lenders that do not execute and deliver this
Amendment No. 3 on the Amendment Effective Date with the gross proceeds of the
Additional B2 Term Loans.

 

(c) The Borrower shall pay all accrued and unpaid interest on the B1 Term Loans
to the B1 Term Loan Lenders on the Amendment Effective Date. The B2 Term Loans
shall have the same Interest Periods as the B1 Term Loans being replaced
provided that interest on the B2 Term Loans shall accrue from the Amendment
Effective Date until the last day of such continuing Interest Periods.

 

(d) The B2 Term Loans shall have the same terms, rights and obligations as the
B1 Term Loans as set forth in the Credit Documents, except as modified by
Section 1 of this Amendment No. 3, and all references to “B1 Term Loans,” “B1
Term Loan Lenders” and “B1 Term Borrowings” (except as such references apply to
B1 Term Loans being repaid out of the proceeds of the B2 Term Loans) therein
shall be deemed to be references to the “B2 Term Loans,” “B2 Term Loan Lenders”
and “B2 Term Borrowings,” respectively and all references to B2 Term Loans shall
refer to the B2 Term Loans made pursuant to this Amendment No. 3.

 

The Administrative Agent is hereby authorized to enter into an Amended and
Restated Credit Agreement with the Canadian Parent and the Borrower to reflect
the terms of this Amendment No. 3 and any previous amendments to the Credit
Agreement, in its discretion, so long as, in connection therewith, (i) all other
Credit Documents are amended or modified to reflect such Amended and Restated
Credit Agreement to the extent deemed necessary by the Agents in their sole
discretion, (ii) all security interests granted, and guaranties made, by the
Canadian Parent and its Subsidiaries under the Credit Documents shall remain in
full force and effect and perfected to the same extent as was in effect prior to
the entering into of such Amended and Restated Credit Agreement and (iii) the
Canadian Parent and/or any of its Subsidiaries deliver to the Agents and the
Lenders any opinions, certificates and/or other documentations similar to such
opinions, certificates and other documentations delivered to the Agents and/or
the Lenders on each of the Escrow Deposit Date and Escrow Release Date, in each
case to the extent reasonably requested by the Agents in their sole discretion.

 

 

-6-



--------------------------------------------------------------------------------

 

Section 4.    Representations and Warranties. Each of the Canadian Parent and
the Borrower represents and warrants to the Lenders as of the date hereof that:

 

(a) The execution and delivery of this Amendment No. 3 by the Borrower and the
Canadian Parent has been duly authorized.

 

(b) Neither the execution, delivery or performance by any Credit Party of this
Amendment No. 3, nor compliance by any of them with the terms and provisions
hereof, (i) will contravene any material provision of any applicable law,
statute, rule or regulation, or of any applicable order, writ, injunction or
decree of any court or governmental instrumentality, (ii) will conflict or be
inconsistent with, or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Credit Documents), upon any of the material properties
or assets of Canadian Parent or any of its Subsidiaries pursuant to the terms of
any indenture, mortgage, deed of trust, credit agreement or loan agreement, or
any other material agreement, contract or instrument to which the Canadian
Parent or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries’ property or assets is bound or to which it or any of its
Subsidiaries may be subject, provided that no representation or warranty is made
hereunder in respect of such agreements referred to in this clause (ii) relating
to indebtedness in an aggregate amount of less than $10,000,000 for all such
agreements, or (iii) will violate any provision of their respective certificates
of incorporation or bylaws (or equivalent organizational or other charter
documents) or the certificate of incorporation or bylaws (or equivalent
organizational or other charter documents) of the Canadian Parent or any of its
Subsidiaries.

 

(c) Before and after giving effect to this Amendment No. 3, the representations
and warranties set forth in the Credit Agreement, are true and correct in all
material respects with the same effect as if made on the Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date.

 

(d) At the time of (other than as is being waived hereunder), and after giving
effect to this Amendment No. 3, no Default or Event of Default has, or will
have, occurred and is, or will be, continuing.

 

Section 5.    Conditions to Effectiveness. This Amendment No. 3 shall become
effective on the date on which each of the following conditions is satisfied:

 

(a) The Administrative Agent (or its counsel) shall have received from (i) the
Required Lenders, (ii) each B1 Term Loan Lender, or in lieu of one or more B1
Term Loan Lenders, one or more Additional B2 Term Loan Lenders providing
Additional B2 Term Loan Commitments in an amount sufficient to repay all of the
principal

 

7



--------------------------------------------------------------------------------

of the B1 Term Loans owed to such non-consenting B1 Term Loan Lenders, and (iii)
each of the other parties hereto, either (x) a counterpart of this Amendment No.
3 signed on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Amendment No. 3) that such party has signed a counterpart
of this Amendment No. 3;

 

(b) The Borrower shall have provided the Administrative Agent with a Notice of
Borrowing meeting the requirements of Section 1.03(a) under the Credit Agreement
(other than the prior notice period requirement, which is hereby waived) on or
prior to the Amendment Effective Date with respect to the borrowing of B2 Term
Loans on the Amendment Effective Date.

 

(c) Each B2 Term Loan Lender shall have received, if requested, one or more
Notes payable to the order of such Lender duly executed by the Borrower in
substantially the form of Exhibit B-1 to the Credit Agreement, as modified by
this Amendment No. 3, evidencing its B2 Term Loans;

 

(d) The Borrower shall have paid to all B1 Term Loan Lenders simultaneously with
the making of B2 Term Loans hereunder all accrued and unpaid interest on their
B1 Term Loans to the Amendment Effective Date;

 

(e) The Borrower shall have paid to the Administrative Agent all reasonable
out-of-pocket costs and expenses (including, without limitation the reasonable
fees, charges and disbursements of one outside counsel to the Administrative
Agent, which shall be Cahill Gordon & Reindel LLP, counsel for the Agents) of
the Agents; and

 

(f) All corporate and other proceedings taken or to be taken in connection with
this Amendment No. 3 and all documents incidental thereto, whether or not
referred to herein, shall be satisfactory in form and substance to the Agents.

 

Section 6.    Expenses. The Borrower agrees to reimburse the Administrative
Agent for its and the other Agents’ reasonable out-of-pocket cost and expenses
incurred by them in connection with this Amendment No. 3, including the
reasonable out-of-pocket fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Agents.

 

Section 7.    Counterparts. This Amendment No. 3 may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Amendment No. 3 by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

 

 

-8-



--------------------------------------------------------------------------------

Section 8.    Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.    Headings. The headings of this Amendment No. 3 are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 10.    Effect of Amendment. Except as expressly set forth herein, this
Amendment No. 3 shall not by implication or otherwise limit, impair, constitute
a waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.

 

 

 

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 be duly
executed as of the date first above written.

 

 

MOORE HOLDINGS U.S.A. INC., as Borrower

By:

  

/S/    JOHN LAURIE

--------------------------------------------------------------------------------

     Name:  John Laurie      Title:  Senior Vice President, Treasurer MOORE
WALLACE INCORPORATED, as a Guarantor

By:

  

/S/    JOHN LAURIE

--------------------------------------------------------------------------------

     Name:  John Laurie      Title:  Senior Vice President, Treasurer CITICORP
NORTH AMERICA, INC., as Administrative Agent and a Lender

By:

  

/S/    ROBERT CHEN

--------------------------------------------------------------------------------

     Name:  Robert Chen      Title:  Vice President

 

 

 

 

-10-